Case 1:19-cv-24404-UU Document 25 Entered on FLSD Docket 03/16/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-24404-UU

 SUTTON NATIONAL INSURANCE
 HOLDINGS, LLC, et al.,

        Plaintiffs,

 v.

 ATLAS GENERAL HOLDINGS, LLC, et al.,

        Defendants.
                                                  /

                                               ORDER

        THIS CAUSE comes before the Court upon the Report and Recommendation, issued by

 Magistrate Judge John J. O’Sullivan on February 27, 2020. D.E. 24. Magistrate Judge O’Sullivan

 recommended that Plaintiffs’ Motion for Fees and Costs, D.E. 12, be DENIED.

        The Parties’ objections to the Report were due by March 12, 2020, and no party has filed

 objections. See LoConte v. Dugger, 847 F.2d 145 (11th Cir. 1988), cert. denied, 488 U.S. 958

 (1988) (holding that failure to file timely objections bars the parties from attacking factual findings

 on appeal). The matter is thus ripe for disposition.

        THIS COURT has made a de novo review of the entire file and record herein, and, being

 otherwise fully advised in the premises, it is hereby

        ORDERED and ADJUDGED that the Magistrate Judge O’Sullivan’s Report and

 Recommendation, D.E. 24, is RATIFIED, AFFIRMED and ADOPTED. Plaintiffs’ Motion for

 Fees and Costs, D.E. 12, is DENIED.
Case 1:19-cv-24404-UU Document 25 Entered on FLSD Docket 03/16/2020 Page 2 of 2




        DONE AND ORDERED in Chambers at Miami, Florida, this _16th_ day of March, 2020.




                                               _______________________________
                                               UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf




                                           2
